UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7842


BRIAN OMAR BRAXTON, SR.,

                Plaintiff - Appellant,

          v.

COLE, Lt. Supervisor of housing unit 5; HARRIS, Sgt. of
housing unit 5; THOMAS, Sgt. of housing unit 5; J. L.
NEWTON, Maintenance; SGT. AMSTED; C. O. BROWN; C. O.
RIDEOUT; C. O. JONES; C. O. DESBROW; SGT. SWINNEY; CAPT.
MAC,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Anthony John Trenga,
District Judge. (1:12-cv-00758-AJT-TRJ)


Submitted:   February 26, 2013                Decided: March 1, 2013


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian Omar Braxton, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Brian Omar Braxton, Sr., appeals the district court’s

orders dismissing his 42 U.S.C. § 1983 (2006) complaint after a

28 U.S.C. § 1915A (2006) review, and denying what it construed

as motions for relief pursuant to Fed. R. Civ. P. 59(e) and/or

Fed. R. Civ. P. 60(b).        Braxton has also filed an application to

proceed in forma pauperis on appeal, as well as a motion for

appointment of counsel.       We have reviewed the record and find no

reversible error.       Accordingly, although we grant Braxton leave

to proceed in forma pauperis, we deny his motion for appointment

of counsel and affirm the district court’s orders.                 Braxton v.

Cole, No. 1:12-cv-00758-AJT-TRJ (E.D. Va. filed Oct. 6, 2012,

entered Oct. 9, 2012; filed Oct. 17, 2012, entered Oct. 19,

2012).     We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the    materials

before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                     AFFIRMED




                                     2